DETAILED ACTION

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection with the new combination of references are cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau et al. (US 10216757) in view of Zhang et al. (US 9928210) and further in view of Anglin et al. (US 20130054545).
Specification, para. 3 teaches “a data chunk can be a segment or block of data. The server can then separately query the destination device about each data chunk to determine whether destination device already has the data chunk, and only transmit the data chunks that are absent from the destination device. This can prevent duplicates of data chunks from being copied to the destination device”; para. 20 teaches “The server 102 can balance the size of the data chunks with one or more system constraints to determine an appropriate threshold value 114.”

As per claims 1, 8, 15, Armangau teaches
a system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to receive a request for a container image from a client device; in response to receiving the request: segment the container image into at least two data chunks (col. 16:25-37: in response to a request by a client of a storage 
determine a reference count for a data chunk among the at least two data chunks, the reference count indicating how many times the data chunk is present in a plurality of container images (col. 4:11-43: the delegated reference count is used by a snapshot copy facility when a replica of a file is created. The delegated reference counting mechanism is also used by a deduplication facility for performing deduplication on a set of identical data blocks by sharing the set of identical data blocks and keeping a single copy of data block such that other identical data blocks point to the single copy of the data block; col. 5:3-9: reference count.)  Even though Armangau teaches snapshot copy or backup image file which is interpreted as “container image” – see col. 16:25-37, Armangau does not explicitly mention said limitation “container image”.
	Zhang teaches segment the container image into at least two data chunks at col. 5:51-65: metadata store can store associations between a backup image and the portions that compose the backup image as a group of references or pointers, where each reference indicates an entry of the central index that corresponds to a portion included in the backup image; col. 7:4-16: a backup image file can be divided into a plurality of chunks, and each chunk can be divided into a plurality of fixed-size segments; figs. 4B-6: files 410(1-n) are segmented into chunks and are stored in container 510(1-n). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau to include the container images for the data chunk, as taught by Zhang et al., for the advantage of storing unique data chunks to various data containers in non-contiguous locations.
Armangau and Zhang do not explicitly teach in response to determining that the reference count for the data chunk is below the threshold value, prevent the client device from being queried about the data chunk prior to transmitting the data chunk to the client device.
Anglin teaches
determine that the reference count for the data chunk is below a threshold value; and in response to determining that the reference count for the data chunk is below the threshold value, prevent the client device from being queried about the data chunk prior to transmitting the data chunk to the client device (para. 8: the chunk index includes a reference count for each chunk indicating a number of objects in which the chunk is referenced; para. 26: the source maintains data objects, such as files or objects, and maintains object information having metadata for each data object, including an ordered list of chunks of data assigned to each object. The source may store data objects 10 in local storage at the source. To back up data objects at the source, a source backup manager transfers non-redundant chunks in the data objects to back up to a target backup manager in the target. The source may transfer data objects to the target as part of a backup operation or other applications…replication or other storage management; para. 42: the source or target backup manager may provide the deduplication manager the digest (d) and length of each chunk 54a ... 54n in the data object to determine which chunks are new chunks not currently in the storage space 8. This will allow the source or target backup manager to only send new chunks to the storage space 8. As discussed, the deduplication may be handled at the source or target side, depending on whether client side or server side deduplication is implemented. Therefore, when a chunk is new and not currently in the storage, the reference count for the new chunk is zero and the chunk is to be replicated to storages/client/server). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau and Zhang to include the reference count for the data chunk that is new or zero, as taught by Anglin, for the advantage of transmit/replicate the new data chunks to local or server storages.

As per claims 3, 11, 18, Armangau teaches reference counts for data blocks/chunks (col. 4:11-32). Armangau does not explicitly teach wherein the at least two data chunks each have a predefined size, and the memory device further includes instructions that are executable by the processing device for causing the processing device to: segment the plurality of container images into a plurality of data chunks of the predefined size; and for each respective data chunk among the at least two data chunks.
Zhang et al. teaches
wherein the at least two data chunks each have a predefined size, and the memory device further includes instructions that are executable by the processing device for causing the processing device to: segment the plurality of container images into a plurality of data chunks of the predefined size; and for each respective data chunk among the at least two data chunks (col. 7:15-16: each chunk can be divided into a plurality of fixed-size segments; col. 16:1-15: increment I or the number of chunks in the file; col. 15:4-41; col. 17:57-59: maximum size or maximum number of segments in a container). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau to include the teachings, as taught by Zhang, for the advantage of managing the storing of data chunks in storage containers at different/non-contiguous locations in the deduplicated storage.
	Armangau and Zhang do not explicitly teach count how many times the respective data chunk is present in the plurality of data chunks to determine a respective reference count for the respective data chunk.
	Anglin teaches count how many times the respective data chunk is present in the plurality of data chunks to determine a respective reference count for the respective data chunk (para. 8, 38: a total accumulated references indicating a total number of times the chunk has been added as a reference to a data object.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau and Zhang to include the teachings, as taught by Anglin, for the advantage of managing data chunks in local clients or server storages – see Anglin, para. 39.

As per claims 5, 7, 13, 20, Armangau does not explicitly teach determine the threshold value based on a system constraint.
Zhang et al. teaches
determine the threshold value based on a system constraint (col. 15: 50-55: The threshold limit can prevent excessive segment relocation thrashing by setting an upper limit on the threshold value, thus preventing the threshold value from increasing beyond the threshold limit (and preventing defragmentation module 150 from capturing less fragmented chunks as possible candidates for defragmentation); col. 16:15-22); 
determine the threshold value based a size of the data chunk (col. 7:15-16: each chunk can be divided into a plurality of fixed-size segments; col. 15:4-41; col. 17:57-59: maximum size or maximum number of segments in a container).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau to include the teachings, as taught by Zhang, for the advantage of managing data chunks in local clients or server storages.

As per claims 6, 14, Armangau does not explicitly teach wherein the system constraint includes a latency constraint, a memory constraint, or a processing constraint.
Zhang et al. teaches
wherein the system constraint includes a latency constraint, a memory constraint, or a processing constraint (col. 15:41-56; col. 17:37-41: If the new container (M) is full (e.g., has reached a maximum size or contains a maximum   number of segments), the process continues to operation 725, writing the new container (M) to a new location in deduplicated data store 160 and updating the locations of the segments in the new container/processing constraint).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau to include the teachings, as taught by Zhang, for the advantage of managing data chunks in local clients or server storages.

Claims 2, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau et al. (US 10216757) in view of Zhang et al. (US 9928210) and further in view of Anglin et al. (US 20130054545) and Cheung et al. (US 20120159098).
As per claims 2, 9-10, 16-17, Armangau teaches
another reference count for another data chunk among the at least two data chunks (col. 4:11-32 each file system data block of a file is associated with a respective mapping pointer. A mapping pointer of a file system block points to the file system block and includes metadata information for the file system block. A file system block associated with a mapping pointer may be a data block or an indirect block which in turn points to other data blocks or indirect blocks. A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block; col. 7, last para.: data blocks included in file system hierarchies of a set of snaps are arranged in a specific order (e.g., sorted), aggregated, and updated in chunks concurrently based on a destination snap identified during deletion of the set of snaps.) 
Armangau, Zhang and Anglin do not explicitly teach determine that the other reference count for the other data chunk exceeds the threshold value.
Cheung et al. teaches 
determine that the other reference count for the other data chunk exceeds the threshold value; in response to determining that the other reference count for the other data chunk exceeds the threshold value: transmit a query communication to the client device; receive a response to the query communication from the client device; and transmit the other data chunk to the client device based on the response indicating that the other data chunk does not already exist on the client device; or RH2018101512/18Attorney Docket No. 038753-1086692 prevent the other data chunk from being transmitted to the client device based on the response indicating that the other data chunk already exists on the client device (para. 152: many currently used techniques for improving storage reliability limit the number of references that may be made to unique data chunks. For instance, according to one technique, a count of the total number of references to each data chunk in a chunk store is maintained. When the total number of references to a particular data chunk exceeds a threshold value, a backup copy of the data chunk is made. However, maintaining a reference count (or reference list, or reference table) for data chunks is inefficient with regard to machine resources. This is because the reference count is updated every time a non-unique data chunk is received as part of a new data stream to be stored, and whenever the data chunk is deleted (e.g., whenever a data stream that refers to the data chunk is deleted; para. 91: data chunks 1014b and 1014c may be stored as pointers to existing data chunks in chunk container 1006 without storing chunk data of data chunks 1014b and 1014c. Because data chunks 1014e and 1014f are not already stored in chunk container 1006, data chunks 1014e and 1014f may be stored in chunk container 1006, as described above. For instance, because data chunks 1014e and 1014f are new, unique data chunks to chunk container 1006, chunks 1014e and 1014f may be stored in chunk container 1006 in a contiguous arrangement, in a same order as in data stream 1002b, after the last stored data chunk currently stored in chunk container 1006).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau, Zhang and Anglin to include the reference count for the data chunk, as taught by Cheung et al., for the advantage of transmit the most needed/referenced data chunks to the required storage – See Cheung, para. 156.

Claims  4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau et al. (US 10216757) in view of Zhang et al. (US 9928210) and further in view of Anglin et al. (US 20130054545), Cheung et al. (US 20120159098) and Friedman et al. (US 20180091466).
As per claims 4, 12, 19, Cheung teaches data chunk hashes at para. 65, 69-70. Armangau, Zhang, Anglin and Cheung do not teach a hashed key. 
	Friedman teaches 
for each respective data chunk among the at least two data chunks: hash the respective data chunk to generate a hashed key; determine a logical address for the respective data chunk on a physical storage medium of a content addressable storage (CAS) system; and store the hashed key, the respective reference count, and the logical address for the respective data chunk in a data table of the CAS system (para. 29, 49-51). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armangau, Zhang, Anglin and Cheung to effectively provide/maintain data secure storage and accessing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jobi et al. (US 10235222) teaches at col. 18:47-59: container images; col. 19:27-67: reference counts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/21/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163